DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	Claims 1-20 are pending and have been examined, where claims 1-20 is/are rejected. Explanations will be provided below.
III.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
IV.	Patent eligibility (updated in 2019) shown by the following: Claims 1-20 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “providing data for presenting a bulk arrangement of at least one subset of the plurality of images, wherein the bulk arrangement is based on feature detection confidence data associated with the plurality of images; initiating a filtering of the plurality of images based on the bulk arrangement;” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of image feature extractions, which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
V.	There are no PCT associated with the current application. 

[2]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 1-20 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims.
Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[3]	Grounds of Rejection
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20020164077) in view of Ding (US 20120219211).

Regarding claim 1, Lee discloses a computer-implemented method for filtering imagery to train a feature detection model comprising:

initiating a filtering of the plurality of images based on the bulk arrangement (see figure 3, artifact removals, 5117, 5113 and 5115 performs filtering, see paragraph 16, use directional elongated filters to preprocess images of registration marks to remove or reduce the effects of noise and imaging artifacts, see figure 8, showing bulk of arrangements): and

    PNG
    media_image1.png
    453
    919
    media_image1.png
    Greyscale
;
providing the filtered plurality of images as training data to train the feature detection model (see figure 3, information from 5112 is provided to 5400).
Lee is silent in disclosing providing data for presenting a bulk arrangement of at least one subset of the plurality of images, wherein the bulk arrangement is based on feature detection confidence data associated with the plurality of images. However, Lee teaches processing a plurality of images (see figure 3, 100) which suggests feature detection confidence data. 


    PNG
    media_image2.png
    399
    715
    media_image2.png
    Greyscale
.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include feature detection confidence data because to extract additional information from image object for improving image recognition rate.

Regarding claim 2, Ding discloses the method of claim 1, further comprising: receiving an input for selecting at least one image in the bulk arrangement, wherein the filtering of the plurality of images is based on the selected at least one image (see figure 9, bulk arrangement, also see paragraph 78, average brightness or intensity for each block is calculated): 

    PNG
    media_image3.png
    302
    941
    media_image3.png
    Greyscale
.
See the motivation for claim 1. 

Regarding claim 3, Ding discloses the method of claim 1, wherein the bulk arrangement sorts and presents the at least one subset of the plurality of images in an order based on respective feature detection confidence values indicated in the feature detection confidence data (see figure 2, the lattice 2D array is arranged by feature detection confidence data):

    PNG
    media_image4.png
    305
    907
    media_image4.png
    Greyscale
.
See the motivation for claim 1.

Regarding claim 4, Ding discloses the method of claim 1, wherein the bulk arrangement is a paged-based arrangement presents the plurality of images one page at a time, and wherein the 

    PNG
    media_image5.png
    183
    482
    media_image5.png
    Greyscale
.
See the motivation for claim 1.

Regarding claim 5, Ding discloses the method of claim 1, wherein the bulk arrangement is a stream-based arrangement that presents the plurality of images as a continuous stream representation (see figure 11, 1110 shows a stream of images):

    PNG
    media_image6.png
    171
    537
    media_image6.png
    Greyscale

See the motivation for claim 1.

Regarding claim 6, Ding discloses the method of claim 1, further comprising: designating the selected at least one images as a false positive detection (see paragraph 101, a large number of false positives will be included); and removing the false positive detection from the plurality of images during the filtering of the plurality of images (see paragraph 101, the subsequent detection can assist in eliminating these false positives). See the motivation for claim 1.



Regarding claim 8, Ding discloses the method of claim 7, further comprising: on the terminating of the displaying of the bulk arrangement, excluding a portion of the plurality of images that has not been presented from the training data (see figure 7, the bounding box is terminated when the partition is implemented):

    PNG
    media_image7.png
    371
    874
    media_image7.png
    Greyscale
.



Regarding claim 10, Ding discloses the method of claim 1, wherein the classifying of the subsequent plurality of images and the presenting of the bulk arrangement of the subsequent plurality of images are performed iteratively until a target number of images in the supplemented training data is reached, a target model accuracy is achieved, or a combination thereof (see paragraph 60, a stop condition is checked to determine whether or not to stop the iteration process. In embodiments, the stop condition may be related to an error measurement associated with detection. For example, at each iteration r, the error rate of Hr may be evaluated). See the motivation for claim 1. 

Regarding claim 11, Lee discloses the method of claim 1, further comprising: processing the at least one subset of the plurality of images using an image classifier trained to detect at least one outlier image from among the at least one subset, wherein the filtering of the of the plurality of images is further based on the at least one outlier image (see figure 3, artifacts are removed from images and then the filtered images is sent to the classifier). 


    PNG
    media_image8.png
    305
    907
    media_image8.png
    Greyscale
.
See the motivation for claim 1.

With regards to claims 13 and 17, see the rationale and rejection for claim 1. In addition see paragraph 58 of Lee “implemented in a general-purpose computer.”

With regards to claims 14 and 18, see the rationale and rejection for claim 3.

With regards to claim 15, Ding discloses the apparatus of claim 13, wherein the apparatus is further caused to: present the bulk arrangement in a user interface of a device (see paragraph 106, a display controller 1409 for providing an interface to a display device 1411); and receive an input via the user interface for selecting at least one image in the bulk arrangement, wherein the filtering of the plurality of images is based on the selected at least one image (see 

With regards to claims 16 and 20, see the rationale and rejection for claim 11.

With regards to claims 19, see the rationale and rejection for claim 15.



CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be 
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 12/1/21